DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/188,751
This Office Action is responsive to the original claims of March 1, 2021.
Claims 1-12 are subject to an Election of Species Requirement.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicants must elect at least one species of:
	(1)	alcohol (see claim 6 for a species from which Applicants can choose); and 
	(2)	alcohol source (see claim 11 for species from which Applicants can choose); and 
	(3)	ester of 2,5-furan dicarboxylic acid; and 
	(4)	catalyst.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, a species of methanol is structurally distinct from/mutually exclusive of a species of propanol (“alcohol”).  Furthermore, an orthoester alcohol source is mutually exclusive of/structurally distinct from a tripropyl borate.  Moreover, a methyl ester of 2,5-furan dicarboxylic acid is structurally distinct from/mutually exclusive of propyl ester.  Finally, a chloride III catalyst is structurally distinct from/mutually exclusive of an iron sulfide catalyst (see page 6 of Specification).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Each of the species from each of the generic groups:  alcohol, alcohol source, ester of 2,5-furan dicarboxylic acid, and catalyst is structurally distinct from/mutually exclusive of other species from the same respective group, per the explanation, above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicants’ Representative to request an oral election to the above election of species requirement due to the complexity of the subject matter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625